PER CURIAM.
This is the second appearance of this case before us. We originally determined herein * that a search and seizure which had been conducted by the police was invalid and accordingly reversed defendant’s conviction. The state then by petition for cer-tiorari sought review of our decision in the Florida Supreme Court. The Florida Supreme Court granted certiorari, quashed the decision and remanded for further proceedings.** We have now determined the remaining points raised by Gustafson to be without merit. Accordingly, the judgment and sentence are affirmed.
Affirmed.
REED, .C. J., and LEE, THOMAS E. Jr., Associate Judge, concur.
CROSS, J., dissents, with opinion.

 Gustafson v. State, 243 So.2d 615 (Fla.App.1971).


 State v. Gustafson, 258 So.2d 1 (Fla.1972).